— Order of the Supreme Court, Westchester County, dated August 3, 1966, reversed insofar as appealed from, with $10 costs and disbursements payable by appellant to respondents Osborne; and actions consolidated and shall proceed in the Supreme Court, New York County. Plaintiffs in each action have agreed to a consolidation in New York County. Therefore, the fact that suit was first commenced in Westchester County is of little importance in the decision as to venue. Under the facts herein, the prejudice which would be sustained by plaintiffs in Action No. 2 in subjecting them to the longer calendar delay in Westchester County outweighs any con*660siderations in favor of trial in that county. The interposition by defendant Miller of cross claims against General Motors Corporation in Action No. 2 has the effect of presenting the same issues of law and fact in both Actions No. 1 and No. 2, thereby making this a proper case for consolidation in the interest of avoidance of a multiplicity of actions. Beldock, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.